Citation Nr: 1514858	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative excision exostosis, right calcaneus with scar, right medial heel.

2.  Entitlement to total disability based on individual unemployability (TDIU) due to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing at his local RO (Travel Board hearing) in March 2012.  In August and September 2014, the RO sent the Veteran letters informing him of his scheduled Travel Board hearing.  Both of these letters were sent to an address on Hackney Street.  Both were returned to the RO with the note that the Veteran was not at that address.  In March 2015 the Veteran filed a new claim with VA, listing an address on Broad Street.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to and/or his representative to determine the Veteran's current address.

2.  Schedule the appellant for a Board hearing at the RO (either Travel Board or videoconference, as the Veteran may elect). The RO should notify the appellant and his representative of the date, time and place of the hearing. After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




